Co wWa a> DH nH SP WW YY

NO MB NY BY HY BY BD NR NRO
oOo TaD mn FW NY KF COTO DAA Dn BPW NY KF ©

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SAMIR M. WAHID, Case No. ED CV 16-778-JGB (SP)
Petitioner,
Vv. JUDGMENT
DEBRA ASCUNCION, Warden,
Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United

States Magistrate Judge,
IT IS HEREBY ADJUDGED that the First Amended Petition is denied and

this action is dismissed with prejudice.

HONCRABLE JESUS G. BERNAL
UNITED STATES DISTRICT JUDGE

Dated: March 31, 2020

 

 

 
